EXHIBIT 10.2

EXECUTIVE DEFERRED COMPENSATION AGREEMENT

INTEREST ACCOUNT

THIS AGREEMENT, entered into this 13th day of December, 2006, by and between
John E. Rooney, (hereinafter referred to as “Executive”) and United States
Cellular Corporation, (hereinafter referred to as “Company”), a Delaware
corporation, located at 8410 West Bryn Mawr Avenue, Suite 700, Chicago, IL,
60631-3486.

W I T N E S S E T H:

WHEREAS, the Executive is now and will in the future be rendering valuable
services to the Company, and the Company desires to ensure the continued
loyalty, service and counsel of the Executive; and

WHEREAS, the Executive desires to defer a portion of his or her salary and/or
bonus for services to be performed in calendar year 2007 until separation from
service, disability, death, a specified date in 2008 or later or unforeseeable
emergency.

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto covenant and agree as follows:

1.             Deferred Compensation Agreement.  The Company agrees to establish
and maintain a book reserve (the “Deferred Compensation Account”) for the
purpose of measuring the amount of deferred compensation payable under this
Agreement. Credits shall be made to the Deferred Compensation Account as
follows:

(a)           Gross Salary Deferral.  On each issuance of the Executive’s
semi-monthly payroll check for services to be performed in calendar year 2007,
(scheduled for the 15th and the last day of each month), there shall be deducted
an amount equivalent to 20 percent of the Executive’s gross salary (excluding
any bonuses) for the pay period which will be credited to the Deferred
Compensation Account as of the last day of the month in which such check is to
be issued.  The first deduction will occur on the Executive’s semi-monthly
payroll check dated January 31, 2007.

(b)           Bonus Deferral.  On each issuance of a check in full or partial
payment of the Executive’s quarterly sales bonus and annual bonus, if any, for
services to be performed in calendar year 2007, there shall be deducted an
amount equivalent to         percent of such gross bonus payment which will be
credited to the Deferred Compensation Account as of the last day of the month in
which such check is to be issued.

(c)           Deemed Interest Credited to Deferred Compensation Account. 
Commencing on February 28, 2007, and on the last day of each month thereafter
until all of the Deferred Compensation Account has been paid, there shall be
credited to such Account (before any amount is credited for the month then
ending pursuant to paragraphs 1(a) and 1(b)), interest compounded monthly
computed at a rate equal to one-twelfth (1/12) of the sum of  (a) the average
twenty (20) year Treasury Bond rate of interest (as published in the Wall Street
Journal for the last day of the preceding month) plus (b) 1.25 percentage
points. Quarterly reports which specify the amount  credited to the Executive’s
Deferred

 


--------------------------------------------------------------------------------




Compensation Account during the previous period (amount deferred plus interest)
and the then current balance, shall be provided to the Executive.

(d)           Except as provided in paragraph 2(h), the deferred compensation
percentage selected in paragraph 1(a) and/or 1(b) shall be in effect for the
entire calendar year.  The Executive may not elect to change the percentage
until a new calendar year commences.

2.             Payment of Deferred Compensation.

(a)           If the Executive becomes disabled, the Executive’s Deferred
Compensation Account immediately shall become payable to the Executive in
accordance with the Executive’s payment election in paragraph 2(e).  A lump sum
payment shall be made or installment payments shall commence (as elected by the
Executive in paragraph 2(e)) at the time set forth in paragraph 2(d).  For
purposes of this Agreement, an Executive shall be deemed to be disabled if the
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan of the Company or one of its affiliates.

(b)           If the Executive dies prior to the total distribution of the
Deferred Compensation Account, the Company shall pay such Account, in a lump sum
within forty-five (45) days following the Executive’s death, to the Executive’s
Designated Beneficiary (as hereinafter defined). However, the Executive may
designate in paragraph 2(e) that, if the Executive is married at the time of
death and designates his or her spouse as beneficiary, the installment payments
specified in paragraph 2(e) immediately shall commence to be paid at the time
set forth in paragraph 2(d) or, if previously being paid to the Executive, shall
continue to be paid to the surviving spouse after the Executive’s death.  If
such spouse dies before all payments are made, the balance of the Deferred
Compensation Account shall be paid in a lump sum within forty-five (45) days
following the spouse’s death in accordance with any secondary beneficiary
designations of the Executive or, if no Designated Beneficiary is then living,
as provided in paragraph 3(b).

(c)           The Executive must elect in paragraph 2(e) the payment method for
receiving his/her Deferred Compensation Account in either a lump sum or in an
indicated number of installments. This determination must be made at the time of
execution of the Agreement and will apply to the entire Deferred Compensation
Account.

(d)           In the event the Executive chooses the installment option, the
Executive must inform the Company of the number of installments he or she wishes
to receive. The installments will be paid quarterly (not to exceed 20 quarters)
commencing with the fifteenth day of the first month of the calendar quarter
following the calendar quarter in which the Executive becomes entitled to
payment (whether by reason of the Executive’s election of a Payment Date
pursuant to paragraph 2(g) below or by reason of the Executive’s death or
disability).  Installments will then be paid on the fifteenth day of the first
month of each succeeding calendar quarter until the entire Deferred Compensation
Account, which includes interest earned during the installment period, has been
paid.  For purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the entitlement to a series of installment payments shall
be treated as the entitlement to a single payment as of the date the first
installment is scheduled to be paid.  If the Executive chooses the lump sum
option, such sum will be paid within forty-five (45) days after the date the
Executive becomes entitled to payment.

2


--------------------------------------------------------------------------------




(e)           Election for payment of the Deferred Compensation Account (choose
one option):

i)

x

 

 

Lump sum distribution; or

 

 

 

 

 

 

 

ii)

o

 

 

Installment Method. The amount of each installment shall be equal to one-     
(cannot be less than one-twentieth) of the value of the Deferred Compensation
Account immediately preceding the first installment payment, plus accrued
interest compounded monthly for the current calendar quarter.

 

 

 

 

 

 

 

 

Installment payments (to be completed only if item ii) – Installment Method is
selected above and you designate your spouse as beneficiary):

 

 

 

 

 

 

 

 

 

           shall

         shall not

 

 

 

be paid or continue to be paid to the Executive’s spouse after the death of the
Executive.

 

(f)            The Executive must elect in paragraph 2(g) the payment date for
receiving his/her Deferred Compensation Account.  This date is to be either
his/her separation from service, or a specified date in 2008 or later.  This
determination must be made at the time of execution of the Agreement and will
apply to the entire Deferred Compensation Account.

(g)           Election of Payment Date (choose one option):

i)

x

 

 

Separation from service; or

 

 

 

 

 

 

 

ii)

o

 

 

Specified Date:             (must be in 2008 or later).

 

Notwithstanding anything to the contrary in this Agreement, if the Executive is
a key employee and is entitled to payment by reason of a separation from service
for a reason other than disability or death, no payment shall be made from the
Deferred Compensation Account before the date which is six months after the date
of separation from service (or if earlier, the date of death of the Executive). 
The aggregate amount of any payments which the Executive cannot receive during
the six-month period following the Executive’s separation from service due to
being a key employee shall be paid to the Executive within forty-five (45) days
after the end of such six-month period.

The determination of whether the Executive is a key employee shall be made in
accordance with Section 416(i) of the Code as implemented by the guidance
provided by the Treasury for Section 409A of the Code with an identification
date of December 31. For all purposes of this Agreement, a “separation from
service” shall be a termination of employment within the meaning of the guidance
provided by the Treasury for Section 409A of the Code.

(h)           In the event of an unforeseeable emergency, the Executive may make
withdrawals from the Deferred Compensation Account but only in accordance with
Section 409A of the Code and the related Treasury guidance. An unforeseeable
emergency means a severe financial hardship to the Executive resulting from an
illness or accident of the Executive, the Executive’s spouse or a dependent (as
defined in Section 152(a) of the Code) of the Executive, loss of the Executive’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Executive.
The circumstances that will constitute an emergency will depend upon the facts
of each case, but, in any case, payment may not exceed an amount reasonably
necessary to satisfy such emergency plus amounts necessary to pay taxes or
penalties reasonably

3


--------------------------------------------------------------------------------




anticipated as a result of such payment after taking into account the extent to
which such hardship is or may be relieved (a) through reimbursement or
compensation by insurance or otherwise, (b) by liquidation of the Executive’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship or (c) by cessation of deferrals hereunder.  Examples
of what are not considered to be unforeseeable emergencies include the need to
send an Executive’s child to college or the desire to purchase a home.  Examples
of what may be considered to be unforeseeable emergencies include (i) the
imminent foreclosure of or eviction from the Executive’s primary residence, (ii)
the need to pay for medical expenses, including non-refundable deductibles and
the cost of prescription drug medication and (iii) the need to pay for funeral
expenses of a spouse or dependent (as defined in Section 152(a) of the Code).

 

In the event the Company approves the payment of a withdrawal due to an
unforeseeable emergency, (a) such payment shall be made by the Company to the
Executive in a lump sum within forty-five (45) days after approval of such
request and (b) the deferral elections made in Sections 1(a) and 1(b) of this
Agreement shall be cancelled for the rest of the calendar year.

(i)            The Executive may make a subsequent election to delay the timing
or change the form of payment, provided that (a) such election shall not be
effective until 12 months after the date on which the election is made; (b)
except in the case of elections relating to payments on account of death,
disability or unforeseeable emergency, the payment with respect to such election
must be deferred for a period of not less than five years from the date such
payment would otherwise have been made (or, in the case of installment payments,
five years from the date the first amount was scheduled to be paid); and (c)
such election cannot be made less than 12 months prior to the date of the
scheduled payment (or, in the case of installment payments, 12 months prior to
the date the first amount was scheduled to be paid.

3.             Designation of Beneficiaries.

(a)           The Executive may designate a beneficiary to receive any amount
payable pursuant to paragraph 2(b) (the “Designated Beneficiary”) by executing
and filing with the Company during his/her lifetime, a Beneficiary Designation
in the form attached hereto. The Executive may change or revoke any such
designation by executing and filing with the Company during his/her lifetime a
new Beneficiary Designation.  If the Executive is married and names someone
other than his/her spouse (e.g., child) as primary beneficiary, the designation
is invalid unless the spouse consents by signing the designated area of the
Beneficiary Designation form in the presence of a Notary Public.

(b)           If all Designated Beneficiaries predecease the Executive or, in
the case of  corporations, partnerships, trusts or other entities which are
Designated Beneficiaries, are terminated, dissolved, become insolvent or are
adjudicated bankrupt prior to the date of the Executive’s death, or if the
Executive fails to designate a beneficiary, then the following persons in the
order set forth below shall be the Executive’s Designated Beneficiaries:

i)              Executive’s spouse, if living; or if none

ii)             Executive’s then living descendants, per stirpes; or if none

iii)            Executive’s estate.

4.             Miscellaneous.

(a)           Except as provided in paragraph 3 of this Agreement, the right of
the Executive or any other person to any payment of benefits under this
Agreement may not be assigned, transferred, pledged or encumbered.

4


--------------------------------------------------------------------------------




(b)           If the Company finds that any person to whom any amount is payable
under this Agreement is unable to care for his/her affairs because of illness or
accident, or is under any legal disability which prevents the person from caring
for his or her affairs, any payment due (unless a prior claim therefor shall
have been made by a duly appointed guardian, committee or other legal
representative) may be made to the spouse, a child, a parent, or a brother or
sister of such person, or to any party deemed by the Company to have incurred
expenses for such person otherwise entitled to payment, in such manner and
proportions as the Company may determine.  Any such payment shall be a complete
discharge of the liability of the Company under this Agreement for such payment.

(c)           This Agreement shall be construed in accordance with and governed
by the laws of the State of Illinois.

(d)           The Executive is considered to be a general unsecured creditor of
the Company with regard to the deferred compensation amounts to which this
Agreement pertains.

(e)           The deferred amounts under this Agreement are unfunded for all
purposes of the Code and the Employee Retirement Income Security Act of 1974, as
amended.

(f)            The appropriate amounts shall be withheld from any payments made
hereunder or from an Executive’s compensation as may be required for purposes of
complying with applicable federal, state, local or other tax withholding
requirements applicable to the benefits provided hereunder.

(g)           This Agreement contains the entire understanding of the Company
and the Executive with respect to the subject matter hereof.

(h)           In the event any provision of this Agreement is held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement must be construed and
enforced as if the illegal or invalid provision had not been included.

(i)            This Agreement is intended to comply with provisions of Section
409A of the Code, as enacted by the American Jobs Creation Act of 2004, and this
Agreement shall be interpreted and construed accordingly.  The Executive and the
Company agree that the Company shall have sole discretion and authority to amend
or terminate this Agreement, unilaterally, at any time in the future to satisfy
any requirements of Section 409A of the Code or guidance provided by the
Treasury to the extent applicable to the Agreement.

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

UNITED STATES CELLULAR CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

John E. Rooney

 

6


--------------------------------------------------------------------------------